358 U.S. 38 (1958)
UNITED STATES
v.
NATIONAL MALLEABLE & STEEL CASTINGS CO. ET AL.
No. 160.
Supreme Court of United States.
Decided October 13, 1958.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OHIO.
Solicitor General Rankin, Assistant Attorney General Hansen, Charles H. Weston and Lewis Bernstein for the United States.
Luther Day and Curtis C. Williams, Jr. for the National Malleable & Steel Castings Co., James C. Davis, John B. Robinson, Jr. and Orrin B. Garner for the American Steel Foundries, Webb I. Vorys for the Buckeye Steel Castings Co., Wilmer Mechlin for the Symington Wayne Corporation, Charles W. Sellers for the McConway & Torley Corporation, and Kenneth F. Burgess, D. Robert Thomas, Jr. and Ashley M. Van Duzer for the Association of American Railroads, appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.
MR. JUSTICE BURTON took no part in the consideration or decision of this case.